DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/28/19 has been considered by the examiner.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
4.	The title of the invention is objected to because it is not sufficiently descriptive of the claimed invention, i.e., it should be amended so as to read: --A CONTROL DEVICE COMPRISING A PROCESSOR AND AN IC--.

Specification
5.	The disclosure is objected to because of the following informalities: on line 4 of paragraph [0006], the word --of-- should be inserted after "example". On line 3 of paragraph [0019], the word "inputs" should be changed to --outputs--, i.e., as shown in instant figure 1, the frame determination unit 6 actually outputs communication frame information 6a to the data frame processing unit 7, it does not "input" such information to the data frame processing unit 7. Note that the same change is also needed on line 6 of this paragraph, can also on lines 3 and 6 of paragraph [0020]). On line 7 of paragraph [0044], the word "as" should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al, U.S. Patent No. 9,719,481.
Oyama et al discloses, in figure 1,
a control device comprising a processor (110) and an IC (120),
wherein the IC comprises:
a communication circuit (122) that transmits a control signal (control signal DATA SI and/or control signal ENABLE) from the processor by serial communication (see column 2, lines 62-44, of Oyama et al which indicates that the communication between processor 110 and communication circuit 122 is by serial communication);
a first drive circuit (124) that drives a first load (200); and
a second drive circuit (126) that drives a second load (300 and/or 310),
the processor transmits control information (the control information included in the above-noted control signal) of the second drive circuit to the IC, and
the communication circuit controls the second drive circuit on the basis of the control information (note that the output of communication circuit 122 shown in figure 1 of Oyama et al inherently controls the second drive circuit 126 on the basis of the control information included in control signal DATA SI and/or control signal ENABLE).

Allowable Subject Matter
7.	Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-11 are allowable in view of the limitations recited on the last eight lines of independent claim 1, i.e., the third drive circuit that controls the second drive circuit together with the functional limitations of the processor and communication circuit

Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 8, 2021